Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant's submission filed on 10/30/30 has been entered. Claims 1-16 are presented for examination.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4-8, drawn to ‘an intelligent web server with at least one web server computer which execute alternate communication modes and/or alternate communication protocols upon failure of a primary communication mode’.
II. Claims 2, 9-12, drawn to ‘an intelligent web server with at least one web server computer which choose and apply multiple and different modes of contact and/or different communications protocols with the hospitality entities’.
III. Claims 3, 12-16, drawn to ‘an intelligent web server with at least one web server computer which executes with alternate hospitality entities when inventory is learned to be unavailable at a first hospitality entity’.
The inventions are independent or distinct, each from the other because:
Inventions II and I  are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because executing alternate communication modes of contact upon failure of the primary communications mode of contact is completely independent from applying multiple and different modes of contact.  The subcombination has separate utility such as “further enabled to automatically choose and execute alternate communication modes of contact and/or alternate communications protocols appropriate at the time of execution upon failure of the primary communications mode of contact, and/or apply rule based intelligence to not attempt again for a set operational period of time the primary communication mode responsive to failure of the primary communication mode, the instructions being further executable to, responsive to the primary communication mode previously failing, enable the at least one web server computer to use less computer resources and less computing time through the avoidance of attempting communications modes of contact to hospitality entities or users or for subsequent user hospitality application task requests, and likely to fail as to hospitality entities, during the set operational period of time if attempted again during that time.”

Inventions II and III  are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because executing alternate hospitality entities when inventory is learned to be unavailable at a first hospitality entity is completely independent from applying multiple and different modes of contact.  The subcombination has separate utility such as “further enabled to automatically choose and execute with alternate hospitality entities when inventory is learned to be unavailable at a first hospitality entity and then apply rule based intelligence to not attempt again such a request with the first hospitality entity for a subsequent user request, now known by the web server as to be unavailable to enable the at least 44one web server computer to use less computer resources and less computing time through the avoidance of attempting communications modes of contact to hospitality entities known in advance to fail to meet the subsequent user requests.”
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as automatically choose and execute alternate communication modes of contact and/or alternate communications protocols appropriate at the time of execution upon failure of the primary communications mode of contact, and/or apply rule based intelligence to not attempt again for a set operational period of time the primary communication mode responsive to failure of the primary communication mode. “
subcombination I has separate utility such as “automatically choose and execute with alternate hospitality entities when inventory is learned to be unavailable at a first hospitality entity and then apply rule based intelligence to not attempt again such a request with the first hospitality entity for a subsequent user request”. See MPEP § 806.05(d).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(c) the inventions require a different field of search (for example,searching different classes/subclasses or electronic resources, or employing different search queries);
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Since the restriction is complex and the examiner knows from past experience an election will not be made by telephone. This restriction is proper under MPEP 812.01..

Conclusion
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        September 16, 2021